Citation Nr: 0404658	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1943 to March 1946 
during World War II.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The evidence received since the August 1953 RO decision 
includes evidence which is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's currently demonstrated generalized anxiety 
disorder is shown as likely as not to be due to events during 
his combat service in World War II.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a generalized anxiety disorder is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Given the favorable action taken hereinbelow, further 
discussion of VCAA is not required in this case.  


Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran's service medical record was negative for any 
psychiatric complaints, treatment, and diagnoses at 
enlistment and separation. The veteran's service personnel 
records documented his service aboard the USS LST 219 from 
March 1944 to October 1945 for which he received one Bronze 
Star in the Asiatic Ribbon for the capture and occupation of 
Guam.  Also, the veteran was authorized to wear the 
Philippine Liberation Ribbon with two Bronze Stars for his 
service during Japanese aircraft and military forces attacks 
on his ship.    

Pursuant to the veteran's May 1953 claim of service 
connection, the veteran was examined for VA purposes.  In the 
June 1953 examination report, the veteran was diagnosed with 
anxiety reaction with gaseous eructation.  

In an August 1953 rating decision, the RO denied the 
veteran's claims for service connection for stomach and back 
conditions because the disabilities were not shown by the 
evidence of record.  The veteran's diagnosed anxiety reaction 
was denied as "not service incurred or aggravated, WWII."  

The last final disallowance of the claim in this case is the 
August 1953 RO decision.  As such, the Board will consider 
evidence submitted since this determination in order to 
determine whether that evidence is new and material to reopen 
the appellant's service connection claim.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

The newly submitted evidence includes a January 2002 
statement from the veteran in support of his claim, VA 
outpatient treatment records dated from August 2001, the 
veteran's private treatment records for his tardive 
dyskinesia, and a March 2002 VA examination.  

Outpatient treatment records from the Beckley VA Medical 
Center (VAMC) dated from August 2001 to December 2001 show 
the veteran's treatment for diagnosed adjustment disorder 
with anxiety features.  

In an August 2001 consultation note, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 60.  In 
mental health clinical notes dated in October and December 
2001, the veteran was diagnosed with adjustment disorder with 
mild depression and was assigned GAF scores of 50 and 55, 
respectively.  Also noted were the veteran's numerous other 
medical problems, including tardive dyskinesia/restless leg 
syndrome that was treated by the veteran's private 
neurologists.  

In a January 2002 statement in support of claim (VA Form 21-
4138), the veteran offered a detailed description of his 
military experience.  While serving aboard a ship stationed 
in Sipan and Guam, he reported witnessing casualties when his 
ship came under enemy fire.  He also reported observing "a 
bloody battle" while American troops were engaged in 
securing a beachhead.  The veteran reported incidents where 
he was ordered to protect ships by opening fire upon Japanese 
soldiers swimming in the water.  He noted having flashbacks 
and nightmares.  

In March 2002, the veteran underwent a VA examination for an 
initial evaluation of post-traumatic stress disorder (PTSD).  
The examiner reviewed the veteran's claims folder and noted 
his presence in the combat zone during World War II.  The 
veteran was noted to be a retired 30-year construction worker 
who was married with one daughter, age 54.  

The veteran's complained of being "very nervous, anxious, 
and edgy."  He reported memory difficulties, as well as, 
depression and having feelings of hopelessness.  He stated 
that "he [thought] about things that happened while he was 
in the service" and "[got] more nervous and upset about 
it."  

The veteran reported that he was "able to cope with his 
nerves while he was working and active, but now he [was] 
having more problems with it."  

Objective symptomatology included no evidence of active 
hallucinations or delusions.  Constitution and memory recall 
were noted to be "impaired."  The veteran denied being 
actively suicidal or homicidal.  

The examiner's impression was that of generalized anxiety 
disorder and early dementia.  A GAF score of 60 was assigned.  
The examiner reported that "this [veteran] had problems of 
chronic generalized anxiety disorder which appear[ed] to have 
been related to some of the experiences that he had while in 
the service including witnessing several people being blown 
up and dying."  

The examiner opined that the GAF score of 60 "appear[ed] to 
reflect his current adjustment related to his anxiety 
disorder which [the examiner] [felt was] service connected."  

The March 2002 VA examiner's opinion received subsequent to 
the last final decision, relates to an essential element of 
service connection.  It provides competent evidence of a link 
between a current psychiatric disorder and service.  There 
was previously no evidence of a link between the veteran's 
current psychiatric disability and service.  As such, the 
statement constitutes new and material evidence.  

The veteran's VA medical records and recent medical nexus 
opinion provides competent evidence of a psychiatric 
disability related to military service.  Taken together this 
evidence raises a reasonable possibility of substantiating 
the claim.  

Accordingly, the Board finds that new and material evidence 
has been received sufficient to reopen the claim of service 
connection for an acquired psychiatric disability.  


Entitlement to service connection for a psychiatric disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran has a current diagnosis of 
generalized anxiety disorder and a competent medical opinion 
that links this condition to service.  As such, the Board 
finds the evidence to be in relative equipoise in this case.  

Accordingly, by extending the benefit of the doubt to the 
veteran, the Board concludes that service connection for the 
generalized anxiety disorder is warranted.  



ORDER

In light of the new and material evidence submitted to reopen 
the claim, service connection for the generalized anxiety 
disorder is granted.  


______________________________________________
Stephen L. Wilkins
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



